NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 4, 2008
                                  Decided February 20, 2009

                                                Before

                                 William J. Bauer, Circuit Judge

                                  Joel M. Flaum, Circuit Judge

                               Ann Claire Williams, Circuit Judge

No. 06‐3546

BENTON V. HUBBLE,                                        Appeal from the United States District
                         Plaintiff‐Appellant,            Court for the Southern District of
                                                         Indiana, Indianapolis Division.
       v.
                                                         No.  04 C 967
MATTHEW  VOORHEES,  State  Police
Officer, individually,                                   Sarah Evans Barker, 
                       Defendant‐Appellee.                    Judge.


                                            ORDER

    This case involves what passes for political shenanigans in Indiana.  In the late hours of an
election  night, Indiana State Police Officer Matthew Voohrees pulled over Plaintiff Benton
Hubble’s car.  According to Voohrees, Hubble was speeding.  Hubble claims  that the traffic
stop was a retaliatory act made without probable cause and solely on  account of his open
political support for a candidate running against the local sheriff in a primary election held
earlier that day.  Hubble sued Voohrees in his individual capacity and Montgomery County
Sheriff  Dennis  Rice  and  Deputy  Sheriff  Jake  Watson  in  both  their  individual  and  official
capacities,  alleging  various  civil  rights  violations.    The  district  court  granted  summary
No. 06‐3546                                                                                     Page 2


judgement  for  the  defendants.    Hubble  now  appeals  the  district  court’s  judgment  solely
regarding Voohrees.  For the reasons stated below, we affirm.  

                                          BACKGROUND

  On May 7, 2002, Montgomery County, Indiana held its Republican primary for County
Sheriff.  Dennis Rice, the incumbent, was running for re‐election against challenger Luther
Blanton.  Hubble backed Blanton’s bid to unseat Rice as sheriff, demonstrating his staunch
support  for  the  challenger  by  placing  campaign  signs  about  his  front  lawn  and  in  his  car
windows.  Hubble’s conspiracy theory has its origins in this public pronouncement.       

    Hubble believes that Sheriff Rice or his deputies spotted his car on the street that election
day, taking note of, and exception to, the endorsement for the opposition.  Rice attests that,
prior to the traffic stop that night, neither he nor his deputies had any knowledge of the type
of vehicle Hubble drove.  Nonetheless, Hubble theorizes that Rice must have observed his
green  Lincoln  Towncar  during  an  investigatory  visit  to  a  local  watering  hole  called  the
Waveland Pub, where friends and supporters of Blanton had gathered to cheer on their choice
for County Sheriff.   

    Under Indiana law, it is illegal to serve alcohol on election day when the polls are open.
Although the parties dispute whether the gathering was held in the establishment itself or on
the property adjacent to it, it is undisputed that Rice paid the pub a visit to have a look.  

   Hubble  did  not  attend  the  festivities,  but  his  son  Roger  did,  using  the  elder’s  Lincoln
Towncar as transport.  The car may have been parked on the street at the time of Rice’s visit.
According to Rice, he did not make record of any vehicles in the area, but simply contacted the
Indiana  State  Excise  Police  to  report  his  suspicion  that  alcohol  was  being  served  on  the
premises.

    When the polls closed that evening, bartender Sally Ottenburg opened the pub to the public.
Shortly thereafter, she received a call from Rice.  The Sheriff had recently learned that the voters
of Montgomery County had given him another term in office.   As Rice tells it, the purpose of
his call was to notify the pub’s owner that he would no longer tolerate the all‐too‐frequent
shenanigans which had been occurring at the establishment.  According to Ottenburg, however,
Rice informed her that he had “beat Blanton in a landslide,” and that he would “have six squad
cars down at the pub,” and intended to arrest any intoxicated patrons.  

   Later  that  night,  Ottenburg  gave  a  number  of  her  patrons  a  ride  home.    At  that  time,
Ottenburg says, she was stopped by a Montgomery County police officer.  The officer told her
No. 06‐3546                                                                                     Page 3


that he had pulled her over because he had seen her truck parked in front of the Waveland pub
for several hours that day.

    Montgomery County Deputy Sheriff Jacob Watson testified that, while returning to the
Sheriff’s office that night via State Route 47, he noticed an oncoming vehicle traveling at a high
rate of speed.  Watson’s radar indicated that the vehicle was traveling 71 mph in a 55 mph
zone.  Although he could not determine the car’s make or model, Watson radioed Indiana State
Trooper Matthew Voohrees to alert Voohrees to the speeding vehicle.  Voohrees was on patrol
in the area at the time and was also traveling along State Route 47.  He did not remember
receiving a radio dispatch alert from another officer, but does remember observing a passing
vehicle traveling at a high rate of speed.  Voohrees’ radar returned the same results as had
Watson’s, showing that the car was traveling 16 mph above the posted speed limit.  Voohrees
turned his police car around, flashed its emergency lights, and pulled over the driver, later
identified as Hubble.  

    When he approached Hubble’s vehicle, Voohrees noticed a strong smell of alcohol.  He
administered  four  field  sobriety  tests  to  Hubble,  all  of  which  Hubble  failed.    Hubble  also
provided breath samples on the scene, which indicated that he was in excess of the legal limit.
Voohrees brought Hubble to the Montgomery County Jail for a chemical blood‐alcohol test,
which Hubble refused to take.  Hubble later pleaded guilty to operating a vehicle with a blood
alcohol content of at least .08%. 

    Hubble disputes Voohrees’ account of events.  According to Hubble, minutes after he was
stopped by Voohrees, Deputy Watson arrived on the scene in his Sheriff’s car.  Watson walked
up  to  Hubble’s  vehicle  and  stated,  “[t]hat’s  the  green  Lincoln  with  the  Blanton  signs.”
Voohrees then administered the breath sample test, but would not let Hubble see the screen
displaying the results.  Back at the station, Voohrees intimidated Hubble into not taking the test
by telling him, “[i]f you take the test, you’re gonna test a lot more than you did in the car, and
you was way over in the car.”    

   Hubble  brought  suit  alleging  multiple  civil  rights  violations.    Both  sides  moved  for
summary  judgment.    On  August  29,  2006,  the  district  court  granted  Voohrees’  motion  for
summary  judgment,  finding  that  Hubble’s  federally  secured  rights  were  not  violated  in
connection with the events detailed above.  This timely appeal followed.

                                           DISCUSSION

    On appeal, Hubble contends that there were genuine issues of material fact concerning
whether his vehicle was pulled over for reasons that were legitimate or merely pretextual.
First, Hubble  contends, the parties dispute whether Hubble was actually speeding at the time
No. 06‐3546                                                                                       Page 4


he passed Voohrees’ vehicle.  In his pleadings, Hubble claimed that he was traveling within the
speed  limit  on  the  night  in  question  and  argued  that  the  traffic  stop  was  unsupported  by
reasonable  suspicion  or  probable  cause  and  constituted  an  illegal  search  and  seizure.    He
contends that the district court ignored his version of events and that summary judgment was
improper. 

     Hubble claims that he was not speeding at any time when he was within the radar zone of
Voohrees.  He knows this to be true, he asserts, because his car was armed with a radar detector
device that alerted him to the presence of Voohrees’ vehicle, prompting him to reduce his speed
to  the  posted  limit  of  55  mph.    Because  this  testimony  directly  contradicts  that  of  Officer
Voohrees, he argues, issues of material fact remain in dispute.  However, it was undisputed
that Hubble was traveling in excess of the speed limit when he passed Voohrees’ police vehicle,
based on Hubble’s own admission.  In his deposition, Hubble stated that he was “probably”
traveling faster than the speed limit while driving on State Route 47 and that “normally you
can run the speed limit and a little bit over and nobody’s going to bother you.”  Hubble further
stated that he dislikes using cruise control on his car and was not using the speed‐regulating
feature that night.  Although Hubble does not believe that he could have been traveling faster
than approximately 61 mph, Voohrees and Watson each testified that their radar indicated that
he was traveling 71 mph.  

   In any event, the discrepancy is academic.  Because Hubble was violating Indiana law by
speeding, Trooper Voohrees’ decision to stop him was reasonable under the circumstances and
supported by probable cause. 

    We are unpersuaded by Hubble’s argument that the district court improperly focused its
analysis  on  whether  Voohrees  had  probable  cause  to  arrest  Hubble  for  driving  while
intoxicated rather than on whether there was probable cause to stop him for a traffic violation.
Hubble’s  claim  is  undermined  by  the  district  court’s  language  in  its  entry  of  summary
judgment, in which it stated, “Voohrees’ observation of the green Towncar during the late
evening of May 7, 2002, indicated that the Towncar was exceeding the posted speed limit.  This
violated a traffic law, Ind. Code § 9‐21‐5‐2, which in turn justified the initial stop of the vehicle.”
Although the district court went on to detail Voohrees’ observations that warranted the arrest,
including Hubble’s driving outside the highway lines, the smell of alcohol on his breath, and
the results of the on‐site breathalyser, it was readily apparent to the court, as it is to us, that
Voohrees  first  had  probable  cause  to  stop  Hubble’s  vehicle  because  he  observed  Hubble
speeding.  Whether Voohrees or his colleagues had subjective motivations for making the traffic
stop is irrelevant.  Whren v. United States, 517 U.S. 806, 813 (1996) (“[s]ubjective intentions play
no role in ordinary, probable‐cause Fourth Amendment analysis”).  
No. 06‐3546                                                                                      Page 5


   Hubble  also  argues  that  his  right  to  equal  protection  was  violated  when  Sheriff  Rice
conspired  with  Deputy  Watson  and  other  law  enforcement  officers  for  the  purposes  of
punishing those who supported Rice’s political rival.  Hubble acknowledges that this court has
consistently  held  that  section  1985(3)  does  not  cover  alleged  victims  of  nonracial  political
conspiracies, but invites us to now reconsider this precedent and reinterpret the statute.  We
decline his invitation to do so.

   We  agree  with  the  district  court  that  Hubble  failed  to  present  triable  questions  of  fact
concerning whether his federally secured rights were violated in connection with the events of
May 7, 2002, and decline to extend the reach of § 1985.  Accordingly, we AFFIRM the district
court’s granting of summary judgment.